Case 1:17-cv-01062-HYJ-SJB ECF No. 220, PageID.7037 Filed 02/02/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 BEVERLY ZIMMERMAN, et al., on behalf
 of themselves and all others similarly
 situated,                                             Case No. 1:17-cv-1062

        Plaintiffs,                                    Hon. Hala Y, Jarbou

 v
 THE 3M COMPANY f/k/a Minnesota
 Mining and Manufacturing Co., et al.,

        Defendants.


              JOINT MOTION TO APPOINT FACILITATIVE MEDIATOR

       The parties, through their counsel, have jointly met and conferred and file this joint motion

as follows:

       1.      On January 14, 2021, this Court entered an Order of Referral to Voluntary

Facilitative Mediation. ECF No. 212.

       2.      The parties conferred regarding this order and bring this joint motion to appoint the

Honorable Gerald Rosen as mediator for the reasons set forth herein.

       3.      In April 2020, the Honorable Gerald Rosen was engaged to mediate this case and

also cases pending against these same defendants in the Kent County State Court arising from the

same events alleged in this case.

       4.      In conjunction with that mediation, Judge Rosen invested significant time in the

matter, reviewing hundreds of pages of materials, engaging in extensive discussions with the

parties and familiarizing himself with the complex issues involved in the issues in both the Kent

County State Court cases and the Zimmerman v Wolverine case before this Court.




                                                 1
Case 1:17-cv-01062-HYJ-SJB ECF No. 220, PageID.7038 Filed 02/02/21 Page 2 of 4




       5.      The parties also conferred regarding the list of court certified mediators and

preliminary review of the mediators on the Court’s list indicates that many of them would be

conflicted out, and the parties suspect more rigorous conflict checks would reveal additional

conflicts. Additionally, many appear not to have relevant prior litigation or mediation experience

with this type of action.

       6.      The parties would benefit from the economies and efficiencies of Judge Rosen’s

continuation as the mediator for this matter.

       7.      The parties believe that it is in the best interest of the case that Judge Rosen be

appointed as mediator.

       For the reasons stated herein, the parties respectfully request that this Honorable Court

appoint Judge Rosen as the mediator in this matter.

                                                      Respectfully submitted,
 Dated: February 2, 2021
                                                    /s/ Sharon S. Almonrode
                                                    Sharon S. Almonrode (P33938)
                                                    THE MILLLER LAW FIRM
                                                    950 W. University Dr., Ste. 300
                                                    Rochester, MI 48306
                                                    Tel: (248) 841-2200
                                                    ssa@millerlawpc.com


                                                    /s/ Esther Berezofsky
                                                    Esther Berezofsky (P00148)
                                                    MOTLEY RICE LLC
                                                    210 Lake Drive East, Ste. 101
                                                    Cherry Hill, NJ 08002
                                                    Tel: (856) 667-0500
                                                    eberezofsky@motleyrice.com

                                                    Co-Lead Interim Class Counsel




                                                2
Case 1:17-cv-01062-HYJ-SJB ECF No. 220, PageID.7039 Filed 02/02/21 Page 3 of 4




                                          /s/ Daniel L. Ring (w/consent)
                                          Michael A. Olsen
                                          Daniel L. Ring
                                          Richard Bulger
                                          Peter B. Baumhart
                                          MAYER BROWN LLP
                                          71 South Wacker Drive
                                          Chicago, IL 60606

                                          Joseph M. Infante (P68719)
                                          Robert L. DeJong (P12639)
                                          MILLER, CANFIELD, PADDOCK AND
                                          STONE, P.L.C.
                                          99 Monroe Avenue NW, Suite 1200
                                          Grand Rapids, MI 49503
                                          Tel: (616) 454-8656
                                          Counsel for Defendant 3M Company

                                          /s/ Stephanie Weirick (w/consent)
                                          Stephanie Weirick
                                          ARNOLD & PORTER KAYE
                                          SCHOLER LLP
                                          601 Massachusetts Ave., NW
                                          Washington, DC 20001
                                          Tel: (202) 942-5169

                                          ARNOLD & PORTER KAYE
                                          SCHOLER LLP
                                          250 West 55th Street
                                          New York, NY 10019
                                          Tel: (212) 836-8655

                                          James Moskal
                                          Kevin G. Dougherty
                                          Janet Ramsey
                                          Madelaine C. Laine
                                          Thomas M. Amon
                                          R. Michael Azzi
                                          WARNER NORCROSS + JUDD LLP
                                          900 Fifth Third Center
                                          111 Lyon Street, NW
                                          Grand Rapids, MI 49503
                                          Tel: (616) 752-2000
                                          Attorneys for Defendant Wolverine World
                                          Wide, Inc


                                      3
Case 1:17-cv-01062-HYJ-SJB ECF No. 220, PageID.7040 Filed 02/02/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE


        I certify that on February 2, 2021, I electronically filed the forgoing document with the

 Clerk of the Court using the ECF system, which will send notification of such filing to all

 counsel of record.

                                              /s/ Sharon S. Almonrode
                                              Sharon S. Almonrode (P33938)
                                              THE MILLER LAW FIRM
                                              950 W. University Dr., Ste. 300
                                              Tel: (248) 841-2200
                                              ssa@millerlawpc.com




                                                  4
